DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments with respect to the request for continued examination filed 2/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wen et al (US 2016/0254869 A1).

Regarding claim 1, Wen teaches a method for transmitting and receiving information, comprising: 
Wen: Figs. 12, 13; [0166]-[0169], UE (first device) determines UL DM-RS as shown on Fig. 13 and transmits the uplink signal with UL-DM-RS and receives downlink signal with DL DM-RS), 
	wherein the reference signal comprises a first reference signal and a second reference signal (Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)), and the determining, by the first device, the location of the reference signal comprises: 
	determining, by the first device, a location of the first reference signal, wherein the first reference signal is used for downlink data demodulation (Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)); and 
	determining, by the first device, a location of the second reference signal, wherein the second reference signal is used for uplink data demodulation (Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)); 
	wherein a time domain location of the first reference signal is the same as that of the second reference signal (Wen: [0176], UL DM-RS in the same RE as DL DM-RS), 
	wherein the first reference signal is carried in a first subframe, the location of the first reference signal is a location of the first reference signal in the first subframe, the second reference signal is carried in a second subframe, the location of the second reference signal is a location of the second reference signal in the second subframe, Wen: Figs. 12-13; [0176], UL DM-RS in the same RE as DL DM-RS), a quantity of symbols used for downlink transmission in the first subframe is greater than a quantity of symbols used for uplink transmission in the first subframe, and a quantity of symbols used for downlink transmission in the second subframe is less than a quantity of symbols used for uplink transmission in the second subframe (Wen: Figs. 12, 13; [0166]-[0169]; [0176], UL subframe (second subframe) has UL symbols and zero DL symbols; DL subframe (first subframe) has DL symbols and zero UL symbols).  
  
Regarding claim 10, Wen teaches an apparatus, comprising: Page 3 of 13January 20, 2021Attorney Docket No. HW741011 one or more processors, and a non-transitory storage medium configured to store program instructions; wherein, when the program instructions are executed by the one or more processors (Wen: Fig. 26; [0166], UE), the instructions cause the apparatus to perform a method that comprises: 
	determining a location of a reference signal and transmitting or receiving the reference signal based on the determined location of the reference signal (Wen: Figs. 12, 13; [0166]-[0169], UE (apparatus) determines UL DM-RS as shown on Fig. 13 and transmits the uplink signal with UL-DM-RS and receives downlink signal with DL DM-RS), 
Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)), and the determining, by the first device, the location of the reference signal comprises: 
	determining, by the first device, a location of the first reference signal, wherein the first reference signal is used for downlink data demodulation (Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)); and 
	determining, by the first device, a location of the second reference signal, wherein the second reference signal is used for uplink data demodulation (Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)); 
	wherein a time domain location of the first reference signal is the same as that of the second reference signal (Wen: [0176], UL DM-RS in the same RE as DL DM-RS), 
	wherein the first reference signal is carried in a first subframe, the location of the first reference signal is a location of the first reference signal in the first subframe, the second reference signal is carried in a second subframe, the location of the second reference signal is a location of the second reference signal in the second subframe, that the time domain location of the first reference signal is the same as the time domain location of the second reference signal is that a time domain location of the first reference signal in the first subframe is the same as a time domain location of the second reference signal in the second subframe (Wen: Figs. 12-13; [0176], UL DM-RS in the same RE as DL DM-RS), a quantity of symbols used for downlink transmission Wen: Figs. 12, 13; [0166]-[0169]; [0176], UL subframe (second subframe) has UL symbols and zero DL symbols; DL subframe (first subframe) has DL symbols and zero UL symbols).  

Regarding claim 21, Wen teaches a non-transitory computer readable medium storing program codes for use by an apparatus for transmitting and receiving information, wherein the program codes comprise instructions for: 
	determining a location of a reference signal and transmitting or receiving the reference signal based on the determined location of the reference signal (Wen: Figs. 12, 13; [0166]-[0169], UE  determines UL DM-RS as shown on Fig. 13 and transmits the uplink signal with UL-DM-RS and receives downlink signal with DL DM-RS), 
	wherein the reference signal comprises a first reference signal and a second reference signal (Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)), and the determining, by the first device, the location of the reference signal comprises: 
	determining, by the first device, a location of the first reference signal, wherein the first reference signal is used for downlink data demodulation (Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)); and 
Wen: Figs. 12, 13; [0166]-[0169], UL DM-RS (second reference signal) and DL DM-RS (first reference signal)); 
	wherein a time domain location of the first reference signal is the same as that of the second reference signal (Wen: [0176], UL DM-RS in the same RE as DL DM-RS), 
	wherein the first reference signal is carried in a first subframe, the location of the first reference signal is a location of the first reference signal in the first subframe, the second reference signal is carried in a second subframe, the location of the second reference signal is a location of the second reference signal in the second subframe, that the time domain location of the first reference signal is the same as the time domain location of the second reference signal is that a time domain location of the first reference signal in the first subframe is the same as a time domain location of the second reference signal in the second subframe (Wen: Figs. 12-13; [0176], UL DM-RS in the same RE as DL DM-RS), a quantity of symbols used for downlink transmission in the first subframe is greater than a quantity of symbols used for uplink transmission in the first subframe, and a quantity of symbols used for downlink transmission in the second subframe is less than a quantity of symbols used for uplink transmission in the second subframe (Wen: Figs. 12, 13; [0166]-[0169]; [0176], UL subframe (second subframe) has UL symbols and zero DL symbols; DL subframe (first subframe) has DL symbols and zero UL symbols).  
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 15-20 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2016/0254869 A1) in view of Ji et al (US 2017/0222696 A1).

Regarding claim 6, 15 and 22, Wen does not explicitly disclose wherein the firstPage 2 of 13January 20, 2021Attorney Docket No. HW741011 subframe comprises one or more symbols used for downlink transmission, a guard period (GP), and one or more symbols used for uplink transmission, uplink transmission corresponding to the one or more symbols comprised in the first subframe and used for uplink transmission comprises hybrid automatic repeat request-acknowledgment (HARQ-ACK) transmission, and downlink transmission corresponding to the one or more symbols comprised in the first subframe and used for downlink transmission comprises downlink control transmission, downlink data transmission, and transmission of the first reference signal; and the second subframe comprises one or more symbols used for downlink transmission, a guard period (GP), and one or more symbols used for uplink transmission, downlink transmission corresponding to the one or more symbols comprised in the second subframe and used for downlink transmission comprises downlink control transmission, and uplink transmission corresponding to the one or 
	Ji teaches wherein the firstPage 2 of 13January 20, 2021Attorney Docket No. HW741011 subframe comprises one or more symbols used for downlink transmission, a guard period (GP), and one or more symbols used for uplink transmission (Ji: [0057], [0088], Fig, 4B, first subframe 450), uplink transmission corresponding to the one or more symbols comprised in the first subframe and used for uplink transmission comprises hybrid automatic repeat request-acknowledgment (HARQ-ACK) transmission (Ji: Fig. 4A; [0050], 435 for ACK/NACK transmission), and downlink transmission corresponding to the one or more symbols comprised in the first subframe and used for downlink transmission comprises downlink control transmission downlink data transmission, and transmission of the first reference signal (Ji: Fig. 4B; [0057], [0062], [0088]-[0089] DL common burst for control information 460, and DL Data 465 and comprising DMRS); and the second subframe comprises one or more symbols used for downlink transmission, a guard period (GP), and one or more symbols used for uplink transmission (Ji: [0057], [0088], Fig, 4A, second subframe 410), downlink transmission corresponding to the one or more symbols comprised in the second subframe and used for downlink transmission comprises downlink control transmission, and uplink transmission corresponding to the one or more symbols comprised in the second subframe and used for uplink transmission comprises uplink control transmission, uplink data transmission, and transmission of the second reference signal (Ji: Fig. 4A; [0057], [0062], [0088]-[0089] DL common burst for control information 420, and UL Data 430 and comprising DMRS). 


Regarding claims 7 and 16, Wen in view of Ji teaches wherein the first subframe starts with a symbol comprised in the first subframe and used for downlink transmission, and ends with a symbol comprised in the first subframe and used for uplink transmission (Ji: Fig. 4B); and the second subframe starts with a symbol comprised in the second Ji: Fig. 4A).
  
Regarding claims 8 and 17, Wen in view of Ji teaches wherein that a time domain location of the first reference signal in the first subframe is the same as a time domain location of the second reference signal in the second subframe is that an index of a symbol occupied by the first reference signal in the first subframe is the same as an index of a symbol occupied by the second reference signal in the second subframe (Wen: [0176]).  

Regarding claims 9 and 18, Wen in view of Ji teaches wherein the first reference signal is located on a third symbol in the first subframe, and the second reference signal is located on a third symbol in the second subframe (Wen: Fig. 13, [0176]).  

Regarding claim 19 Wen in view of Ji teaches wherein the apparatus is applied to user equipment, and the transmitting or receiving step comprises: receiving the first reference signal based on the location of the first reference signal, and transmitting the second referencePage 5 of 13January 20, 2021Attorney Docket No. HW741011 signal based on the location of the second reference signal (Wen: Figs. 12, 13; [0166]-[0169], UE transmits UL DM-RS (second reference signal) and receives DL DM-RS (first reference signal)).
  
Regarding claim 20 Wen in view of Ji teaches wherein the apparatus is applied to a base station, and the transmitting or receiving step comprises: transmitting the first reference signal based on the location of the first reference signal, and receiving the second reference signal based on the location of the second reference signal (Wen: Figs. 12, 13; [0166]-[0169], eNB receives UL DM-RS (second reference signal) and transmits DL DM-RS (first reference signal)).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478